 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    CHRISTOPHER HAAS,                           Case No. CV 17-8623-CAS (KK)

12                                Petitioner,

13                       v.                       ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
14    NEIL MCDOWELL, Warden,                      UNITED STATES MAGISTRATE
                                                  JUDGE
15                                 Respondent.

16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that (1) claim three of the Petition for a Writ
22   of Habeas Corpus is dismissed; and (2) Respondent’s Motion to Dismiss is denied.
23
24   Dated: October 2, 2018
                                            HONORABLE CHRISTINA A. SNYDER
25                                          United States District Judge
26
27
28
